Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.
 	 Applicant’s amendment of 12 October 2021, in which claims 17, 19, 24, 32, 33, 39, have been amended, and new claims 40, 41 have been added, is acknowledged.
Applicant’s Supplemental amendment of 24 January 2022, in which claims 17, 24, 25, 26, 32, 38, 39, 40, 41 have been amended, and claims 18, 20 and 31 have been cancelled, is acknowledged. 
Claims 17, 19, 24-30, 32-34 and 37-41 are pending in the instant application. 
Claims 32-34, 38 are withdrawn, as being drawn to a non-elected invention.
Claims 17, 19, 24-30, 37 and 39-41 are being examined herewith.
Response to arguments of 12 October 2021
In view of Applicant’s amendment of 24 January 2022, all the rejections to claims 18, 20 and 31 are herein withdrawn. Claims 18, 20 and 31 have been cancelled.
In view of Applicant’s amendment of 24 January 2022, the rejection of claims 17-20, 24-30, 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has corrected the structures in the claims to be consistent with a cyclooctene ring formed by a cycloaddition reaction between a cyclooctyne and x, label, target, and has clarified the language of the claims.
In view of Applicant’s amendment of 24 January 2022, the rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite/lack of antecedent basis for the modified target molecules of claim 39, in claim 17, is herein withdrawn. Applicant has corrected the structures in claim 17.
In view of Applicant’s amendment of 24 January 2022, where the chemical structures were corrected to be consistent with a central cyclooctene ring, and in view of Applicant’s arguments (Remarks of 12 October 2021, pages 13-16), the rejection of claims 17-20, 24-30, 37 and 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, is herein withdrawn. 
 	On 24 January 2022, Applicant has filed terminal disclaimers against U.S. patents 8,859,629, 9,222,940 and 10,239,807. As a result, the rejections of claims 17-20, 24-30, 37 and 39 under the judicially created doctrine of obviousness type double patenting over claims 12, 13 of U.S. patents 8,859,629; 9,222,940 and 10,239,807, are herein withdrawn.

	Claims 17, 19, 24-30, 37 and 39-41 have been examined and were found to be free of the art. 
 	Claims 17, 19, 24-30, 37 and 39-41 are directed to an allowable product. Claims 32-34, 38, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group (I)-Group (IV), as set forth in the Office 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 17, 19, 24-30, 32-34 and 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bertozzi et al. (US 2009/0068738, published 12 March 2009, cited in IDS) describe the closest art, namely [3+2] cycloaddition products below [0247] 
    PNG
    media_image1.png
    315
    171
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    167
    142
    media_image2.png
    Greyscale
and 2-azidoethanol (Example 2), 
as well as the use of cyclooctynes such as 3b in biorthogonal labeling of living cells ([0231], [0254]-[0258], Figures 4A and 4B, Example 2), and the use of “aryl-less” cyclooctyne compound ALO 
    PNG
    media_image3.png
    113
    159
    media_image3.png
    Greyscale
in labeling of living cells (Example 3, [0259]-[0270]) by reacting cell-surface azides with cyclooctyne probes.
 	The cycloaddition products taught by Bertozzi are not anticipatory nor do they render obvious a modified target molecule of the instant application for the following reason: the precursor cyclooctynes in Bertozzi such as compound 3b or ALO, which form cycloaddition products with azides, are structurally distinct from a fused cyclooctyne compound such as a bicyclo[6.1.0] nonyne of the instant application; therefore, the corresponding cycloaddition products are structurally distinct. 

    PNG
    media_image2.png
    167
    142
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    113
    159
    media_image3.png
    Greyscale
                 
                    
    PNG
    media_image4.png
    337
    282
    media_image4.png
    Greyscale


 Examples 2 and 3, US 2009/0068738                        Compound exo-IIa.2, Instant application

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627